Case 3:21-cr-02078-JLS Document 32 Filed 08/23/21 PageID.115 Page 1 of 1



1
2
3
4
5
6                        UNITED STATES DISTRICT COURT
7                     SOUTHERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                  CASE NO.: 21-CR-2078-JLS
10                      Plaintiff,              Hon. Janis L. Sammartino
11         v.                                   ORDER TO CONTINUE MOTION
                                                HEARING AND TRIAL SETTING
12   JOSE DANIEL GARCIA-MARTINEZ,               DATE
13                      Defendant.
14         JOINT MOTION HAVING BEEN ENTERED by the parties, and
15         GOOD CAUSE appearing, IT IS HEREBY ORDERED, that defendant’s
16   Motion Hearing/Trial Setting date of August 27, 2021 at 9:00 a.m. be continued to
17   October 29, 2021 at 1:30 p.m.
18         For the reasons set forth in the joint motion, the Court finds that the ends of
19   justice will be served by granting the requested continuance, and these outweigh the
20   interests of the public and the defendant in a speedy trial. Accordingly, the delay
21   occasioned by this continuance is excludable pursuant to 18 U.S.C. §§ 3161(h)(1)(D)
22   and (h)(7)(A).
23         IT IS SO ORDERED.
24   Dated: August 23, 2021
25
26
27
28

                                            ORDER
